DISSENTING OPINION.
We cannot agree with the majority opinion in holding that instruction No. 10 given by the court on *Page 557 
its own motion, was erroneous. Appellant was indicted for the crime of murder in the first degree, and under the law as it existed at the time of the alleged crime he could only be convicted of murder in the first degree for the reason that the statute, Sec. 10-3401, Burns' Statutes 1933, precluded a conviction of any lesser offense, and this was very clearly and fully explained to the jury in instruction No. 4.
In instruction No. 5, the jury was told that in the crime charged in the indictment there must be the element of purpose, malice and premeditation, and if either of these elements is absent there could be no conviction of the defendant.
In instruction No. 7 the jury again was told in very clear terms that the essence of the offense of first degree murder is the evil or wrongful intention, and without such an evil and wrongful intention there could be no crime, and if they found that the defendant did not intend to kill Annav France, and did not intend to inflict bodily injury on her, they should find the defendant not guilty. And in instruction No. 8 the jury was told that to authorize a conviction of the crime charged the material facts proved must be such that they could be explained upon no reasonable theory except that the defendant is guilty of the crime charged. That if the material facts proved could be explained or accounted for on the theory that the pistol was accidentally discharged, and that the death of Annav France was accidental, then the material facts proved would be explained and accounted for on that theory, and this would be consistent with the innocence of the defendant, and therefore the defendant would be entitled to be acquitted.
Instruction No. 9 we think should be carefully considered, and therefore we set instruction No. 9 out in full, which instruction reads as follows: *Page 558 
"It is the contention of the defendant in this case that the pistol was accidentally discharged, and thus the death of the deceased was the result of such accidental discharge of said pistol. The court instructs you that the law on that subject is this: If you find from the evidence that the pistol was inadvertently or accidentally discharged, without any intention on the part of the defendant to take the life or inflict bodily injury on the deceased; and if you further find that the firing of the said pistol was not done purposely by the defendant, and without malice, as defined in these instructions, or, if you entertain a reasonable doubt on either one or all of the above named elements of inadvertence, intention, purpose, malice, or premeditation, then in that view of the case, the defendant is not guilty of murder in the first degree, and your verdict should be for the defendant."
It will be noticed by this instruction the jury was again very clearly and definitely instructed that if they found from the evidence that the pistol was inadvertently or accidentally discharged without any intention on the part of defendant to take the life or inflict bodily injury on the body of the deceased there could be no conviction, and that if they found that the pistol was not purposely discharged by the defendant there could be no conviction.
Reading the above instruction, together with instruction No. 10, we are fully persuaded that the jury could not have been misled by the omission of the word "intentionally" in instruction No. 10.
The majority opinion holds that instruction No. 10 should have told the jury that if they found that the defendant Ward Davis did intentionally shoot and kill Annav France, the instruction would have been correct, but that inasmuch as the instruction omitted the word "intentionally" the instruction was reversible error.
We concede, however, that the shooting must be intentional to constitute murder in the first degree, and *Page 559 
the instruction would have been clearer had it so read, but in view of the other instructions we are convinced that the jury was not misled by the omission of the word "intentional" inasmuch as the controversy in the case hinged primarily upon the question whether or not the pistol was discharged by appellant intentionally or accidentally. There was no contention by appellant or any witness in the case that the pistol was discharged by the careless or negligent use of the pistol by the appellant or that it was fired in self defense or in the heat of passion. Under the evidence the jury was limited to deciding whether or not the pistol was discharged accidentally as contended by appellant or whether it was purposely and intentionally discharged as contended by the state. Inasmuch as the jury was very specifically instructed that if they found that the pistol was accidentally discharged and death to Annav France resulted the defendant should be acquitted, but if they found from all of the evidence that the appellant purposely and intentionally shot Annav France then they would be justified in finding appellant guilty of first degree murder. The instructions must be read as a whole, and in our judgment when thus read the jury was fairly and clearly instructed on the elements which they must find to constitute murder in the first degree.
Neither do we think the instruction is subject to the criticism set out in the majority opinion that it permits an inference upon an inference. If the evidence is such that the jury was warranted and did find that the shooting was done in pursuance to the purpose and intention of appellant to kill, then the purpose and intention to kill was established as a fact the same as any other fact in the case might have been proved, and if they find that the killing was done purposely without sufficient justification, legal excuse or reasonable provocation, *Page 560 
then the jury has the right from these facts to conclude that the killing was done with malice aforethought. We think the instruction upon this point is a correct statement of the law.
Neither do we agree with the majority opinion in holding that instruction No. 14 given to the jury constitutes reversible error. The objectionable part of this instruction, as set out in the majority opinion, is in reference to the weight to be given to the testimony of the defendant and in the use of the words "and in addition you have the right to consider that he is the defendant and interested in the result of the case." The instruction clearly explains to the jury that in determining the weight to be given and the credibility of the testimony of any witness they have the right to take into consideration their interest or lack of interest in the result of the case. We cannot but know that the jury, if reasonably intelligent men, are conscious of the fact that the defendant is interested in the result of the case. This fact is before them throughout the trial of the case, and because the court calls their attention to this fact in our judgment had no reflection whatsoever upon the weight given to defendant's testimony and did not in any way cause them to weigh his testimony in any other light than that in which they had a right to do — namely to consider the fact that he is interested in the result of the case and that his testimony should be weighed in the same light as any other witness. That they should consider in weighing his testimony, his demeanor on the stand, the reasonableness or unreasonableness of his story, and the interest or lack of interest in the outcome of the case.
The reading of the instruction will clearly show that no different element or additional handicap was placed upon the defendant's evidence than that of any other witness. While it may be said that the instruction is *Page 561 
awkwardly drawn, yet this fact in our judgment is not sufficient to warrant reversal of this case.
In our judgment the evidence, while conflicting, it is true, is nevertheless entirely sufficient to support the verdict and that the instructions taken as a whole were a fair and correct statement of the law governing the trial of this case, and we are of the opinion that the judgment should be affirmed.
Treanor, J., concurs.